DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “wherein the door is configured to contact the frame when in a fully closed positioned that is different from the closed position” in line 9-11, bolding added by the examiner. It should read “wherein the door is configured to contact the frame when in a fully closed position that is different from the closed position” for grammatical correctness. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noritake et al. (US Patent Application Publication US 2005/0076670 A1) in view of Lee et al. (US Patent Application Publication US 2008/0256964 A1).
Regarding claim 1, Noritake discloses (Figures 1-12), a method for controlling a refrigeration appliance (refrigerator 27) comprising a freezer compartment ( freezing compartment 61) and a fresh food compartment ( refrigerating compartment 62), the method comprising: conveying air from the freezer compartment to the fresh food compartment through an air tower ( per the flow arrows of figure 12 and per paragraph 0046 air flows from the freezing compartment  61 and evaporator 64 through the flow passage 21 to refrigerator compartment 62), the air tower (in flow passage 21) located within the fresh food compartment (flow passage 21 is part of refrigerating compartment 62); and 
moving a door of a damper ( baffle 4 of upper damper device 1  at the top of flow passage 21 as seen in figure 12) disposed in the air tower between a closed position and an open position (the damper pivots between an open and closed position specifically from a fully open position at 90 degrees from the fully closed position per paragraph 0050, with the open and closed positions seen in figure 2 at the doted chain line and the solid line respectively per paragraph 0038, where a closed position is an intermediate position corresponding to a partially closed position per paragraph 0057), the damper (1) including a frame (frame 2) defining an opening (at aperture part 3) through which a flow of air passes from the freezer compartment to the fresh food compartment (aperture part 3 is opened or closed by the baffle 4 of damper 1 per paragraph 0038 which in turn forms the flow path through damper device 1 to the refrigerating compartment 62 per paragraph 0046), the door having a proximal end and a distal end ( a proximal end where baffle 4 is attached to the frame at shaft  part 19 and  23 and a distal end of the baffle 4 is at the end of baffle farthest from the shaft part  19 and 23, at the top of baffle 4 as seen in figure 1 and 2), the proximal end pivotable with respect to the opening about an axis parallel to a side the frame (baffle 4 is attached to frame 2 through shaft part 19 and 23 and rotates/pivots through the shaft parts per paragraph 0043), wherein the door is configured to contact the frame when in a fully closed position that is different from the closed position (Noritake discloses in figure 2 and 4 that the full closed position the door at baffle 4 contacts the frame 2 at  projected part 22 per paragraph 0042 and as seen in figure 2 and 4)
the closed position of the door is defined by the door being at a first non-zero angle relative to the frame (an intermediate position corresponding to a partially closed position per paragraph 0057 with the intermediate position per paragraph 0057 between the fully closed position and the fully open position at 90 degrees from the fully closed position per paragraph 0050), and wherein movement of the door between the open position and the closed position does not include the distal end of the door contacting the frame of the damper (as seen in figure 2 the distal end at the top of baffle farthest from shaft part 23 end of the baffle has a gap between it and the frame 2 in a closed position).
However While Noritake discloses that the damper is controlled as part of a temperature control of the refrigerator (per paragraph 0049) Noritake does not explicitly disclose that the damper position is controlled based on a temperature of the fresh food compartment.
Lee teaches (figures 1-4) a damper door (channel controller 200) disposed in an air tower of a refrigerator (formed of bypass channel unit 140 and main channel unit 130 seen in figure 2) between a closed position and an open position based on a temperature of the fresh food compartment for a refrigerator (channel controller 200 selectively opens the cold air channel unit for providing flow to the refrigeration/cooling compartment 10 is controlled based on the temperature of the cooling/refrigeration compartment per paragraph 0021).
It would have been obvious to one of ordinary skill in the in the art at the time of invention to have modified the generic  control of the damper of Noritake to be explicitly controlled based on temperature of the refrigeration compartment as taught by Lee. Doing so would provide a damper control device that would supply cold air to the refrigeration compartment when the temperature of the refrigeration compartment is high and allow for maintenance of a preset preservation temperature in the refrigeration compartment as recognized by Lee (per paragraph 0024 and paragraphs 0027 and 0028 ).
Additionally while Noritake does disclose at least a portion of the distal end of the door not contacting the frame in a closed position as noted above Noritake does not explicitly disclose that the entirety of the distal end of the frame does  not include the distal end of the door contacting the frame of the damper before stopping at the closed position as a portion of what could be considered a distal end at cushion 25 contacts at least a portion of the frame 2 at projected part 22 in figure 2 in what corresponds to a fully closed position and as the intermediate position is not explicitly shown in the figures and paragraph 0057 of Noritake states that damper at baffle 4 is stopped in a closed position which is not the full closed position it “may be moved in the full closed position “ then is driven to the intermediate position. As such Noritake only explicitly discloses that the damper/baffle is moved to the full closed position as part of moving to an intermediate position. 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper control of the base reference of Noritake to have a portion of the distal end of the door not contacting the frame in a closed position in a movement between the open position and the closed position. It would have been obvious to try the alternative movement claimed, as there was a finite number of predictable potential solutions solutions to the problem of moving a damper between an open and closed position as part of a damper control movement, specifically two options, one of  of moving a damper to a fully closed position before moving it to an intermediate or partially closed position or secondly moving the damper directly to an intermediate position that is not the fully closed position as there is only one fully closed position of the damper/baffle of Noritake. While Noritake disclose one of the two options, Noritake explicitly states that the baffle/damper 4 “may be moved in the full closed position to return to the home position”  in paragraph 0053, with the word “may” implying that the damper does not necessarily have to be moved to the full closed position although Noritake does not explicitly disclose the other option. Any other option other than fist moving the damper/baffle 4 to a fully closed position would have the damper/baffle 4 moving to an intermediate position without first moving to a fully closed position where the damper/baffle frame contacts the damper/baffle. As such one of ordinary skill in the art could have pursued the other solution of not having the damper/baffle first come to the fully closed position as noted by Noritake with a reasonable expectation of success, since as Noritake itself implies that one of ordinary skill would have looked to damper/baffle movement controls other than first coming into contact with the frame in the fully closed position and it would be obvious to try one on of the two damper control possibilities with the damper/baffle of Noritake moving to the fully closed position before moving to the intermediate / partially closed position or the second option of the damper/baffle moving directly to the intermediate / partially closed position in the manner claimed.
Regarding claim 4, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses the step of moving a door of a damper includes moving the door between the first non-zero angle and a second non- zero angle corresponding to the open position (the damper door at baffle 4 moves between an open position at 90 degrees per paragraph 0050 and the intermediate or partially closed position  per papgah 0057 depending on the position the damper baffle 4 is to be stopped at) , the first non-zero angle (at the intermediate position per paragraph 0057) is the smallest angle between the door (4) and the frame (the intermediate position would be the smallest angle between the baffle 4 and the projected part 22 after one step of 0.29 degrees per paragraph 0041) and the second non-zero angle (90 degrees at the fully open position per paragraph 0050) is the largest angle between the door and the frame (at the fully open position).
	Regarding claim 5, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses the first non-zero angle (at the intermediate position per paragraph 0057 which would be between 0 and 90 degrees per the example in paragraph 0050) is 9 degrees (individual steps pass through an angle of 0.29 degrees per paragraph 0041 a number of steps such as 31 steps would constitute an angle of the baffle 4 of 8.99 degrees and paragraph 0057 states that an intermediate position may be the fully open and fully closed position). 
Regarding claim 6, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses a minimum, non-zero amount of air passes through the opening when the door is in the closed position (at the intermediate position per paragraph 0057 between the fully closed position and the fully open position, where are would still pass through the dame pine the intermediate position) and a maximum amount of the flow of the air passes through the damper opening when the door is in the open position (of 90 degrees at the fully open position per paragraph 0050, where the damper opening  controls the flow of cold are by opening and closing the aperture part per paragraph 0048).
	Regarding claim 7, Noritake as modified disclose the claim limitations of claim 1 above and Lee further discloses the step of moving a door (200) of a damper always permits the air to flow through the opening of the frame (a minimum airflow passes through the gap between channel controller 200 and air passage/opening formed by channel unit 131 per paragraph 0020).
Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noritake et al. (US Patent Application Publication US 2005/0076670 A1) in view of Lee et al. (US Patent Application Publication US 2008/0256964 A1) and Park et al. (US Patent 5,718,123).
Regarding claim 2, Noritake as modified disclose the claim limitations of claim 1 above and Noritake discloses wherein the step of conveying air (air through flow passage 21 to the refrigerator compartment 62) includes conveying air in an upward direction between a liner of the fresh food compartment (a liner at any of the surfaces within the refrigerating compartment 62 attached to flow passage 21 or the surface of flow passage 21 on the interior side of refrigerator 27 adjacent refrigerating compartment 62) and the air tower (for airflow in flow passage 21).
However Noritake does not explicitly disclose conveying air in an upward direction through two separated air passageways disposed between a liner of the fresh food compartment and the air tower as Noritake only explicitly disclose one air passage way in flow passage 21.
Park teaches (Figures 4-8) an air tower (air distribution apparatus 17) for a refrigeration appliance including two separated air passageways of the air tower (first duct 35 and second duct 36 respectively).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic duct of Noritake to include the air tower with the structure having an upper portion of the air tower above a shelf in the refrigerator to include two separated air passageways in the air tower as taught by Park. Doing so would replace the generic distribution structure of Noritake with an airflow structure evenly distribute air over the whole volume of the cooled compartment to evenly distribute air in multiple directions as recognized by Park (Per Col. 2, line 34-51).
Regarding claim 3, Noritake as modified disclose the claim limitations of claim 1 above and Park further discloses at least one of the two separated air passageways (first duct 35 and second duct 36 respectively) includes at least one passageway opening for exhausting air into the fresh food compartment (air flows for ducts 35 and 36 into refrigerating compartment 3 through ducts 35 and 36 through openings 16 into the refrigerating compartment per Col. 5, line 54-65).
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. Upon further review in the pre appeal conference the examiners noted that a better rejection for claim 1 was available based upon the obvious to try rationale as establishing a prima facie case of obviousness, see MPEP 2143. As this is a new grounds of rejection the finality of the previous rejection has been withdrawn. Specifically regarding the arguments against Noritake, that Noritake does not disclose the movement of the door between the open position and the closed position does not include the distal end of the door contacting the frame of the damper before stopping in the closed position. The examiner respectfully disagrees and notes that while Noritake does not explicitly disclose that the entirety of the distal end of the frame does not include the distal end of the door contacting the frame of the damper before stopping at the closed position as a portion of what could be considered a distal end at cushion 25 contacts at least a portion of the frame 2 at projected part 22 in figure 2 in what corresponds to a fully closed position and as the intermediate position is not explicitly shown in the figures and paragraph 0057 of Noritake states that damper at baffle 4 is stopped in a closed position which is not the full closed position it “may be moved in the full closed position “ then is driven to the intermediate position. As such Noritake only explicitly discloses that the damper/baffle is moved to the full closed position as part of moving to an intermediate position. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper control of the base reference of Noritake to have a portion of the distal end of the door not contacting the frame in a closed position in a movement between the open position and the closed position. It would have been obvious to try the alternative movement claimed, as there was a finite number of predictable potential solutions to the problem of moving a damper between an open and closed position as part of a damper control movement, specifically two options, one of  moving a damper to a fully closed position before moving it to an intermediate or partially closed position or secondly moving the damper directly to an intermediate position that is not the fully closed position as there is only one fully closed position of the damper/baffle of Noritake, as noted in the rejection above. As such one of ordinary skill in the art could have pursued the other solution of not having the damper/baffle first come to the fully closed position as noted by Noritake with a reasonable expectation of success, since as Noritake itself implies that one of ordinary skill would have looked to damper/baffle movement controls other than first coming into contact with the frame in the fully closed position and it would be obvious to try one on of the two damper control possibilities with the damper/baffle of Noritake moving to the fully closed position before moving to the intermediate / partially closed position or the second option of the damper/baffle moving directly to the intermediate / partially closed position in the manner claimed and it would be prima facia obvious to select from the limited number of possible movements between an open position and closed position that corresponds to an intermediate position of the damper and Noritake as modified would still read on the claim limitations of claim 1.

Conclusion
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763